                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                   No. 5:19-cv-176-BO

VERLENA MOSS,                                )
                                             )
       Plaintiff,                            )
                                             )
V.                                           )                      ORDER
                                             )
                                             )
CAMPBELL UNIVERSITY, INC.,                   )
                                             )
       Defendant.                            )



       This matter is before the Court on the defendant's partial motion to dismiss. [DE 12]. For

the reasons that follow, defendant's partial motion to dismiss [DE 12] is GRANTED.

                                        BACKGROUND

       On March 13, 2018, plaintiff filed a timely charge of discrimination with the Equal

Employment Opportunity Commission (EEOC). DE 2-2. In the charge, plaintiff alleged

discrimination based on race, retaliation, and hostile work environment. Id. The EEOC

investigated the matter and mailed plaintiff a Right to Sue letter in January 2019. DE 2-5.

       In May 2019, plaintiff initiated this action. The action is brought for employment

discrimination pursuant to Title VII of the Civil Rights Act, 42 U.S.C. §§ 2000e to 2000e-17, the

Age Discrimination in Employment Act, 29 U.S.C. §§ 621 to 634, the Civil Rights Act of 1866,

and North Carolina Equal Employment Practices Act.

                                         DISCUSSION

       Defendant has moved to dismiss plaintiffs age discrimination claim pursuant to Federal

Rule of Civil Procedure 12(b)(6). When considering a motion to dismiss under Rule l 2(b)(6), "the
court should accept as true all well-pleaded allegations and should view the complaint in a light

most favorable to the plaintiff." Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993).

A complaint must state a claim for relief that is facially plausible. Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007). "A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged," as merely reciting the elements of a cause of action with the support of conclusory

statements does not suffice. Iqbal, 556 U.S. at 678.

       The scope of the Plaintiffs right to file a federal lawsuit is determined by the [EEOC]

charge's contents. Bryant v. Bell At!. Maryland, Inc., 288 F.3d 124, 132 (4th Cir. 2002). A claim

is generally barred if the EEOC charge alleges one type of discrimination, such as race, and the

lawsuit alleges a different type of discrimination, such as sex. See id. Indeed, a "plaintiff fails to

exhaust his administrative remedies where ... his administrative charges reference different time

frames, actors, and discriminatory conduct than the central factual allegations in his formal suit."

Chacko v. Patuxent Inst., 429 F.3d 505, 506 (4th Cir. 2005).

       Here, plaintiff did not base her EEOC charge on age discrimination. DE 2-2. The "age"

box was not checked, and a review of plaintiffs narrative explanation contains nothing that could

reasonably be construed as age discrimination. Rather, the entirety of the EEOC charge is focused

on racial discrimination.

       Plaintiff did not exhaust her administrative remedies with respect to age discrimination.

Accordingly, plaintiff has failed to allege an age discrimination claim upon which relief can be

granted. Defendant's partial motion to dismiss is granted and plaintiffs age discrimination claims

are dismissed.




                                                  2
                                      CONCLUSION

       For the above reasons, defendant's partial motion to dismiss [DE 12] is GRANTED and

plaintiffs age discrimination claims are DISMISSED.



SO ORDERED, this     /s-:ay of October, 2019.


                                          TERRENCE W. BOYLE
                                          CHIEF UNITED STATES DIST




                                             3
